ORDER
PER CURIAM.
Father appeals from that portion of the dissolution decree awarding general care, custody, and control of the couple’s minor daughter to mother. We affirm. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence; no error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).